DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcocer Ochoa et al. (GPUB 20150089315), hereinafter as AO, in view of Kubota (PGPUB 20170365445), hereinafter as Kubota.
Regarding claim 1, AO teaches a method, comprising: monitoring a voltage of a memory die ([0020] memory chips); 
analyzing, with circuitry of the memory die, a frequency response of the monitored power (Fig 4, signal on PDN) 
detecting, with the circuitry of the memory die, a frequency at which the monitored 
detecting that a value of the voltage at the frequency satisfies a threshold associated with the resonance ([0034] exceed a given threshold); and 
performing, with the circuitry of the memory die, an operation to mitigate the resonance of the monitored 
But not expressly monitoring voltage of the device,
Kubota teaches monitoring power or voltage of a device ([0045] detecting a voltage or a power have a frequency response).
Since Kubota and AO are both from the same field of monitoring electronic device, the purpose disclosed by Kubota would have been recognized in the pertinent art of AO. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to monitor voltage as in Kubota into the device of AO for the purpose of mediating resonance of the device. 
Regarding claim 2, AO teaches the voltage comprises a supply voltage of the memory die (Fig 1, PDN and [0003]).
Regarding claim 3, AO teaches detecting that a first value of the voltage at the frequency is greater than a second value of the voltage at a second frequency plus a voltage offset (Fig 4).
Regarding claim 9, AO teaches transmitting an indication of the resonance to a host device (Fig 1, CPU).
Regarding claim 10, AO teaches indication comprises an indication that the resonance occurred, the frequency at which the monitored voltage resonated, the operation to perform to mitigate the resonance, or a combination thereof ([0011)).
Regarding claim 11, Kubota teaches a spectral analysis of the monitored voltage ([0045]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 12, AO teaches analyzing the frequency response of the monitored voltage using a fourier transform ([0028)).
Regarding claim 13, AO teaches a non-transitory computer-readable medium storing code, the code comprising instructions executable by a processor to:
monitor a 
analyze a frequency response of the monitored 
detect a frequency at which the monitored voltage resonates 
detect that a value of the 
perform an operation to mitigate the resonance of the monitored voltage ([0011], Fig 8),
But not expressly monitoring voltage of the device,
Kubota teaches monitoring power or voltage of a device ([0045] detecting a voltage or a power have a frequency response).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 14, argument used in rejection of claim 3 applies.
Regarding claim 17, argument used in rejection of claim 7 applies.
Regarding claim 18, argument used in rejection of claim 12 applies.
Regarding claim 19, AO teaches an apparatus, comprising a controller associated with a memory device, wherein the controller is configured to cause the apparatus to:
monitor a 
analyze, with circuitry of the memory die, a frequency response of the monitored 

detect, with the circuitry of the memory die, a frequency at which the monitored 
detect that a value of the 
perform, with the circuitry of the memory die, an operation to mitigate the resonance of the monitored voltage at the frequency ([0011], Fig 8),
But not expressly monitoring voltage of the device,
Kubota teaches monitoring power or voltage of a device ([0045] detecting a voltage or a power have a frequency response).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 20, argument used in rejection of claim 3 applies.


Claim 5, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AO and Kubota, in view of Casagrande et al. (PGPUB 20120164966), hereinafter as Casagrande.
Regarding claim 5, AO and Kubota teach a method as in rejection of claim 1,
But not expressly detecting that a value of the voltage at the frequency is greater than an average value of the voltage over a set of frequencies plus a voltage offset.
Casagrande teaches detecting that a value of the voltage at the frequency is greater than an average value of the voltage over a set of frequencies plus a voltage offset (Fig 3, the determined value is greater than the average, with an offset).
Since Casagrande and AO are both from the same field of semiconductor memory device, the purpose disclosed by Casagrande would have been recognized in the pertinent art of AO.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the limit as in Casagrande into the method of AO for the purpose of detecting resonating frequency for the device of AO.
Regarding claim 16, argument used in rejection of claim 5 applies.
Regarding claim 22, argument used in rejection of claim 5 applies.

Claim 6-7, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AO and Kubota, in view of Song (PGPUB 20140244947), hereinafter as Song.
Regarding claim 6, AO and Kubota teach method as in rejection of claim 1,
But not expressly delaying a start time of an access operation in a queue of the memory die.
Song teaches delaying a start time of an access operation in a queue of the memory die (Fig 7, $742).
Since Song and AO are both from the same field of semiconductor memory device, the purpose disclosed by Song would have been recognized in the pertinent art of AO.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to adjust latency as in Song into the method of AO for the purpose of avoiding bad working conditions of a memory device.
Regarding claim 7, Song teaches detecting a second time, with the circuitry of the memory die, the frequency at which the monitored voltage resonates ([0042] realtime); and
refraining from performing an access operation to mitigate the resonance of the monitored voltage the second time (Fig 7).
The reason for combining the references used in rejection of claim 6 applies.
Regarding claim 23, argument used in rejection of claim 6 applies.
Regarding claim 25, argument used in rejection of claim 7 applies.

Claim 8, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over AO and Kubota, in view of Sherman (Patent 5959512), hereinafter as Sherman.
Regarding claim 8, AO and Kubota teach method as in rejection of claim 1,
But not expressly altering a supply voltage used by the memory die.
Sherman teaches to alter applied voltage to a circuit to change resonating condition (col 4, line 60-65).
Since Sherman and AO are both from the same field of semiconductor memory device, the purpose disclosed by Sherman would have been recognized in the pertinent art of AO.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to change applied voltage as in Sherman into the method of AO for the purpose of avoiding event of resonating conditions.
Regarding claim 24, argument used in rejection of claim 8 applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827